Illinois Official Reports                           Digitally signed by
                                                                                Reporter of Decisions
                                                                                Reason: I attest to the
                                                                                accuracy and integrity of
                                                                                this document
                                   Appellate Court                              Date: 2016.02.23
                                                                                10:01:04 -06'00'




      Jones v. Department of Healthcare & Family Services, 2016 IL App (4th) 140942



Appellate Court        TORIA N. JONES, Plaintiff-Appellee and Cross-Appellant, v. THE
Caption                DEPARTMENT OF HEALTHCARE AND FAMILY SERVICES,
                       Defendant-Appellant and Cross-Appellee, and THE CIVIL SERVICE
                       COMMISSION; CHAIRMAN OF THE COMMISSION, CHRIS
                       KOLKER; COMMISSIONER ANITA M. CUMMINGS;
                       COMMISSIONER ARES G. DALIANAS; COMMISSIONER
                       SUSAN KREY; and COMMISSIONER GARRET P. FITZGERALD,
                       Defendants.


District & No.         Fourth District
                       Docket No. 4-14-0942


Rule 23 order filed    December 22, 2105
Rule 23 order
withdrawn              February 17, 2016
Opinion filed          February 17, 2016


Decision Under         Appeal from the Circuit Court of Sangamon County, No. 12-MR-968;
Review                 the Hon. John P. Schmidt, Judge, presiding.



Judgment               Circuit court judgment affirmed in part and reversed in part.
                       The Commission’s initial order is reinstated.


Counsel on             Lisa Madigan, Attorney General, of Chicago (Carolyn E. Shapiro,
Appeal                 Solicitor General, and Frank Bieszczat (argued), Assistant Attorney
                       General, of counsel), for appellant.

                       Carl R. Draper (argued), of Feldman Wasser, of Springfield, for
                       appellee.
     Panel                    JUSTICE HOLDER WHITE delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Knecht and Justice Turner concurred in the judgment
                              and opinion.


                                               OPINION

¶1         From April 2001 to December 2009, plaintiff, Toria N. Jones, was employed by the State
       of Illinois in the Department of Human Services (Human Services). In January 2010, she
       accepted a position with defendant, the Department of Healthcare and Family Services
       (Department). In March 2012, the Department terminated Jones’ employment after receiving
       the results of an investigation that found Jones committed numerous policy violations
       throughout 2008 while employed with Human Services.
¶2         Later that month, Jones filed a written request for a hearing before the Civil Service
       Commission (Commission) (Civil Service Commission case No. DA-46-12). The Commission
       adopted the findings of the Administrative Law Judge (ALJ) and determined Jones committed
       multiple acts of misconduct that warranted termination. In November 2012, Jones filed a
       complaint for administrative review in the circuit court of Sangamon County. The court upheld
       the Commission’s finding of misconduct but determined termination was too severe and
       remanded the case to the Commission for imposition of a lesser sanction. In July 2014, the
       Commission issued Jones a 90-day suspension, which the court upheld in September 2014.
¶3         The Department appeals, asserting the Commission properly discharged Jones. Jones
       cross-appeals, arguing (1) the Department’s claim should be barred by the doctrine of laches,
       (2) insufficient evidence existed to support the Commission’s findings of misconduct, and (3)
       the findings of misconduct were inadequate to support just cause to discharge her from
       employment. We note the Commission and its commissioners are not parties to this appeal. For
       the following reasons, we (1) reverse the circuit court’s order remanding the case to the
       Commission for imposition of a lesser sanction, (2) vacate the Commission’s subsequent
       90-day suspension sanction, and (3) affirm the Commission’s original order discharging Jones.

¶4                                         I. BACKGROUND
¶5          In April 2001, Jones began working for Human Services. Her responsibilities included
       determining whether clients qualified for Supplemental Nutrition Assistance Program (SNAP)
       benefits and Temporary Assistance for Needy Families (TANF) benefits. If authorized, the
       State releases funds onto a Link card provided to the client. SNAP benefits are used to pay for
       specific food-related items. TANF benefits, on the other hand, are unrestricted cash benefits
       placed on a Link card as a form of reimbursement, such as for transportation or childcare costs.
       While working with Human Services, in 2006, Jones provided an emergency-contact form
       listing Charlene Poindexter as a friend and Betty Bridges as her aunt. Jones explained she had
       no other family in Illinois to serve as her emergency contacts and had no real personal
       connection with either contact.
¶6          Jones remained in Human Services through December 2009, at which time she transferred
       to the Department. Jones testified she sought a position with the Department due to ongoing


                                                  -2-
     issues with Human Services’ local office administrator, Gayle Strickland, against whom Jones
     had filed several complaints. While with the Department, Jones was responsible for
     coordinating interstate child-support orders, which consisted of her transmitting court orders to
     the appropriate out-of-state courts for enforcement.
¶7       At the time Jones transferred from Human Services to the Department, the Illinois State
     Police and the Office of the Executive Inspector General were investigating whether Jones
     engaged in misconduct while employed by Human Services. In September 2011, the
     Department learned of the investigation into Jones’ alleged misconduct at Human Services.
     Based on the investigative report, the Department filed a statement of discipline containing the
     following allegations of misconduct in violation of Human Services’ policies.

¶8                                    A. Statement of Discipline
¶9                                            1. Charges
                1. Jones improperly authorized benefits for friends and/or relatives. She also, after
            improperly authorizing those benefits, admitted using the Link cards of those friends or
            relatives for personal use. Specifically, the charge alleged, she improperly authorized
            benefits for relatives of Charlene Poindexter and Betty Bridges, whom she listed as her
            emergency contacts.
                2. Jones used and accepted a friend’s or relative’s Link card.
                3. Jones authorized benefits for Jacqueline Bridges, a relative.
                3(a). In September 2008, Jones improperly authorized $426 in monthly SNAP
            benefits for Antoinette Burts, Charlene’s daughter.
                3(b). In May 2008, Jones improperly authorized $109 in SNAP supplemental
            benefits for Kiewann Poindexter, Charlene’s daughter and Jones’ former coworker
            from Kohl’s Department Store.
                3(c). In March 2008, Jones improperly authorized $378 in SNAP benefits and $353
            monthly SNAP benefits for Danita Phillips, Charlene’s friend and former coworker.
                3(d). In September 2008, Jones improperly authorized $241 in supplemental SNAP
            benefits for Jacqueline Bridges, Betty’s daughter.
                3(e). In August 2008, Jones improperly authorized $136 in supplemental SNAP
            benefits for Edwin McGee, the father of Betty’s great-granddaughter.
                3(f). In September 2008, Jones improperly authorized $215 in supplemental
            payment benefits for Jeanell Gaston.
                3(g). In November 2008, Jones improperly authorized (1) TANF cash benefits, (2)
            $410 in TANF transportation benefits, (3) $638 in TANF childcare benefits, (4) $442
            in supplemental TANF childcare benefits, and (5) $335 in SNAP benefits for Frances
            Williams, Jones’ high school classmate.
                3(h). In October 2008, Jones improperly authorized $565 in disaster SNAP benefits
            for Dennis Tisdale, her son’s paternal uncle.
                4. Jones violated Human Services’ policies “by engaging in conduct that
            constituted a conflict of interest when she authorized assistance, benefits, and/or
            services for individuals [with] whom she had a personal connection, that were not
            eligible to receive the benefits given.”


                                                 -3-
                  5. Jones violated Human Services’ policies and failed to follow instructions “when
              she failed to seek supervisory approval to authorize benefits to individuals [with]
              whom she had a personal and/or family connection.”
                  6. Jones “failed to document many transactions and she failed to explain the
              reasons why she made decisions to authorize benefits which were improperly
              approved.”

¶ 10                                         2. Policies Violated
¶ 11      Below the list of charges, the Department outlined the Human Services’ policies and
       procedures Jones allegedly violated. Those relevant to this appeal include:
                  1. The Medical Policy Manual (Manual) section 01-04-00, which requires
              caseworkers to “[k]eep an up-to-date case record for each person who applies for or
              receives benefits.” These case notes must include “a record of all actions taken
              concerning each application [and] the reason(s) for approval or denial of the
              application.”
                  2. Manual section 21-05-02, which requires caseworkers to obtain supervisory
              approval before authorizing TANF transportation payments.
                  3. Manual section 21-05-01, which requires caseworkers to obtain supervisory
              approval before authorizing TANF childcare payments.
                  4. Human Services’ Workers’ Action Guide (Guide) section 01-04-03, which
              requires caseworkers to “record any action taken or information (including client
              contacts) received for each active case and each action affecting the amount of payment
              or eligibility.”
                  5. Human Services’ Employee Handbook (Handbook) section V, subsection
              entitled Performance of Duties, which requires caseworkers to follow Human Services’
              rules and regulations in the performance of duties.
                  6. Handbook section V, subsection entitled Employee Interaction with Clients,
              which prohibits employees from accepting gifts–any item having monetary value–from
              a client or client’s relative for personal use.
                  7. Handbook section V, subsection entitled Employee Personal Conduct, which
              prohibits employee from authorizing assistance, benefits, or services to relatives, or
              from redetermining eligibility for services for relatives.
¶ 12      The statement of discipline also noted Jones had received counseling in October 2011 for
       excessive tardiness and corrective action in November 2011 due to poor job performance.

¶ 13                                  3. Predisciplinary Proceedings
¶ 14      The Department provided Jones with the charges in January 2012 and held a
       predisciplinary hearing later that month. After determining Jones’ evidence was insufficient to
       rebut the charges, the Department discharged Jones effective March 1, 2012.

¶ 15                               B. Administrative Proceedings
¶ 16      In March 2012, Jones filed a written request for a hearing. Later that month, the ALJ began
       hearing evidence. The Commission ultimately determined charges 3(e), 3(f), and 3(h), which


                                                  -4-
       alleged Jones improperly authorized benefits for McGee, Gaston, and Tisdale, were not
       proved; thus, we will not discuss the evidence as it relates to those individuals. Moreover,
       under charge 3 and its subsections, the Commission determined the Department failed to prove
       Jones committed wrongdoing with respect to the amounts authorized for each individual. That
       issue has not been raised on appeal, and we will not address it.
¶ 17        According to Jones, in May or June 2009, Strickland called Jones into her office where
       Illinois State Police officers read Jones her rights. Jones immediately requested an attorney and
       was not provided with any information regarding potential charges against her. In May 2010,
       after transferring to the Department, Jones was interviewed by Reginald Spears and Tiffany
       Pryor-Williams from the Office of the Executive Inspector General. During the course of the
       investigation, Spears interviewed Jones and Strickland numerous times. He did not interview
       any of the individuals who allegedly received improper benefits.
¶ 18        Terri Shawgo, the Bureau Chief over the Office of Labor Relations and the Bureau of
       Training for the Department, testified she drafted the charges against Jones as part of her
       responsibilities. She said it was uncommon, but not unheard of, to discharge an employee
       based on misconduct in another State department. In this instance, Shawgo noted the
       Department was unaware of Jones’ misconduct at Human Services when the Department hired
       her. In reaching her recommendation for discharge, Shawgo stated she did not blindly accept
       the recommendations of the Office of the Inspector General but reached her own conclusions
       after considering the documentation provided by the inspectors, Jones, and other individuals
       involved.
¶ 19        The ALJ questioned Shawgo extensively over the charges, noting some were vague or
       redundant. Shawgo explained charge 3 and its subparts related to improper authorizations of
       benefits, whereas charge 4 related to conflicts of interest, charge 5 related to lack of
       supervisory approval, and charge 6 was for failing to provide the proper case notes. Shawgo
       also acknowledged the vague language in charges 4, 5, and 6 related to the recipients discussed
       in charge 3 and its subparts. When the ALJ asked if Jones understood the line of inquiry, Jones
       stated she did.

¶ 20                          C. Evidence During Administrative Proceedings
¶ 21                                      1. Concerns Over Delay
¶ 22       The charges contained in the statement of discipline reflect ongoing allegations of
       misconduct throughout 2008. Strickland testified she provided information to the inspectors
       and the Illinois State Police in late 2008. The Illinois State Police investigated the case until
       January 2010, at which time the Office of the Executive Inspector General began its own
       investigation. Spears testified he could not begin his investigation until the Illinois State Police
       investigation ended because the investigations might lead to conflict between the
       organizations. Spears then disclosed his report to the Department in September 2011, which
       conducted its own investigation and terminated Jones’ employment in March 2012.
¶ 23       In some instances, witnesses, particularly Strickland and the investigators, had difficulty
       recalling statements made during the pendency of the investigation without referring to various
       notes to refresh their recollections. Similarly, Jones, at times, stated the lengthy delay impacted
       her ability to remember certain details or to access documentation to aid in her defense.



                                                    -5-
¶ 24       Jones also asserted Strickland manufactured the delay due to her bias against Jones. Jones
       testified this stemmed from Jones, along with other coworkers, filing a grievance in November
       2009 for overtime pay, which was resolved in the employees’ favor. She also testified
       regarding a January 2009 incident in which she filed a complaint against Strickland for
       screaming at her. Spears’ investigation found no evidence of bias on behalf of Strickland.

¶ 25                                        2. Charges 1 and 2
¶ 26                                          a. The Evidence
¶ 27       Shawgo explained charge 1 served primarily to summarize the charges against Jones.
       Charges 2 through 6 provided more specific charges. As to charge 2, which alleged Jones
       improperly used a friend’s or relative’s Link card, the evidence arose from two separate
       incidents. The first incident involved the purchase of large cookie cakes for an office party.
¶ 28       On February 15, 2008, Human Services had an office party at noon, and Strickland
       specifically recalled Jones bringing two cookie cakes to the party. After the party, Strickland
       testified an employee brought her a receipt discovered in an employee-only area of Human
       Services. The receipt showed a Link card had been used to purchase two cookie cakes at 11:55
       a.m. that day. Upon further investigation of the Link card number on the receipt, Strickland
       determined the cookie cakes had been purchased on a Link card belonging to Adrean Burts.
       Human Services’ records revealed Adrean dropped off an application for benefits that same
       day. Based on this information, Strickland suspected Jones used Adrean’s Link card to
       purchase the cookie cakes. After receiving the receipt, Strickland sent an e-mail to Jones
       inquiring when Jones purchased the cookie cakes. Jones responded, stating she purchased
       them the evening before the party.
¶ 29       On cross-examination, Jones asked Strickland how a person could have purchased the
       cookie cakes at 11:55 a.m. at a store located 20 minutes away, yet still arrive on time for the
       office party at noon. Though Strickland could not recall any other facts about the party,
       including her own contribution, she said she specifically remembered Jones being the only
       person who brought cookie cakes to the party and that Jones arrived 15 to 20 minutes late.
¶ 30       During Jones’ first interview with Spears in May 2010, Spears stated Jones could not recall
       how she paid for the cookie cakes but acknowledged it was possible they were purchased on a
       Link card. Jones testified she initially acknowledged the possibility that Charlene purchased
       the cookie cakes on a Link card, but reviewing her e-mail exchange with Strickland refreshed
       her recollection that she purchased the cookie cakes the evening before.
¶ 31       Jones denied using a Link card to purchase the cookie cakes. She also explained she would
       not have used Adrean’s Link card to purchase the cookie cakes. She described their
       relationship as being that of acquaintances and that he had visited her house only four times.
       However, in a verified petition for an order of protection (Will County case No. 07-OP-599)
       filed by Jones against Adrean, Jones described Adrean as an ex-boyfriend. She testified she
       believed that meant he was an ex-friend who happened to be male. The petition also stated
       Adrean resided with Jones. Jones stated that was a lie she told for the purposes of ensuring
       Adrean could not avoid service. In the petition, Jones stated, in April 2007, Adrean “came
       home intoxicated” and checked the caller identification on her phone, which was “very
       common” for him to do. He then proceeded to batter her.



                                                  -6-
¶ 32       As to the second incident, according to Spears, Jones admitted she had used a Link card
       provided to her by Charlene to buy a beverage for her son. Spears admitted he conducted no
       further investigation into whether or when Jones used another individual’s Link card. Though
       Spears had difficulty remembering many details of the interview without referring to his notes,
       he specifically recalled Jones admitting using another individual’s Link card to buy a beverage
       for her son. Similarly, Pryor-Wallace recalled Jones admitting using another’s Link card. She
       had no independent recollection of Jones admitting she used a Link card provided by Charlene
       without referencing her report.
¶ 33       William Noble, Jones’ union steward and a child-support specialist with the Department,
       accompanied Jones on her interviews with Spears. He stated Jones emphatically denied using
       Adrean’s Link card to buy the cookie cakes. He also believed Jones’ statement regarding using
       a Link card to buy a beverage was taken out of context. His recollection was that Jones was
       standing near the register and agreed to “swipe” the Link card for the person in front of her in
       line; that person then gave Jones a beverage.
¶ 34       Charlene testified she had never supplied Jones with a Link card or seen Jones use
       anyone’s Link card. She said she knew Jones from working with her at Kohl’s and Fashion
       Bug, but she did not consider her a “friend” with whom she socialized. Because of their limited
       association, Charlene was surprised Jones listed her as an emergency contact. She also stated
       Jones was not friends with any of Charlene’s children. Jones denied using another person’s
       Link card to purchase items for herself.

¶ 35                                  b. The Commission’s Finding
¶ 36       As to charges 1 and 2, the Commission acknowledged Strickland’s pursuit of Jones was
       overzealous. However, Jones lacked credibility in her attempt to downplay her relationship
       with Charlene, Betty, and Adrean. In particular, the Commission found incredible Jones’
       testimony that she did not have a relationship with Adrean because it was rebutted by her
       sworn petition for an order of protection stating Adrean was her ex-boyfriend who lived with
       her. Additionally, the Commission found Jones admitted using another person’s Link card,
       even if only for the purchase of a drink. This constituted fraud in violation of section V(1) of
       the Handbook.

¶ 37                     3. Charges 3 and 3(d)–Benefits for Jacqueline Bridges
¶ 38                                         a. The Evidence
¶ 39       In a review Strickland provided to Spears, Strickland stated Jones failed to include any case
       notes explaining the reasons behind the authorization of SNAP benefits for Jacqueline, Betty’s
       daughter. The lack of a case note violated Guide section 01-04-03 and Manual section
       01-04-00, which required the employee to record all actions taken on an application, including
       an explanation as to why an application for benefits had been accepted or denied. Diane
       Sikorski, a former coworker of Jones’ from Human Services, testified she was unaware of
       anyone ever being disciplined for failing to enter a case note. Moreover, Strickland testified, by
       authorizing benefits for Jacqueline, Jones improperly acted under a conflict of interest. Jones
       admitted she authorized SNAP benefits for Jacqueline after an intake worker forgot to do so.
       She also admitted she failed to provide case notes when she approved those benefits.



                                                   -7-
¶ 40                                 b. The Commission’s Finding
¶ 41       The Commission found Jones committed misconduct with regard to charges 3 and 3(d) by
       authorizing benefits for Betty’s daughter, as she operated under a conflict of interest in
       violation of section V(3) of the Handbook. Jones’ failure to make a case note that she
       authorized benefits for her aunt’s daughter also violated Manual section 01-04-00 and Guide
       section 01-04-03.

¶ 42                          4. Charge 3(a)–Benefits for Antoinette Burts
¶ 43                                        a. The Evidence
¶ 44      Strickland testified her records reflected Jones authorized SNAP benefits for Antoinette,
       Charlene’s daughter, which were later reduced prior to those benefits being paid. Jones
       admitted she approved benefits for Antoinette; however, not for the full amount alleged.

¶ 45                                   b. The Commission’s Finding
¶ 46       The Commission determined the Department partially proved Charge 3(a) as a conflict of
       interest in violation of section V(3) of the Handbook for authorizing benefits for Charlene’s
       daughter.

¶ 47                         5. Charge 3(b)–Benefits for Kiewann Poindexter
¶ 48                                         a. The Evidence
¶ 49       In a review Strickland provided to Spears, Strickland stated Jones failed to include any case
       notes explaining the reasons behind the authorization of SNAP benefits for Kiewann. The lack
       of a case note violated Guide section 01-04-03 and Manual section 01-04-00, which required
       the employee to record all actions taken on an application, including an explanation as to why
       an application for benefits had been accepted or denied. Jones admitted she approved benefits
       for Kiewann, who was Charlene’s daughter and Jones’ former coworker at Kohl’s. She also
       admitted she failed to provide case notes for the authorization of those benefits.

¶ 50                                 b. The Commission’s Finding
¶ 51       The Commission found the Department proved Jones acted under a conflict of interest in
       violation of section V(3) of the Handbook for authorizing benefits for Kiewann, Charlene’s
       daughter. Jones’ failure to make a case note that she authorized benefits also violated Manual
       section 01-04-00 and Guide section 01-04-03.

¶ 52                6. Evidence Regarding Charge 3(c)–Benefits for Danita Phillips
¶ 53                                         a. The Evidence
¶ 54       In the review Strickland provided to Spears, Strickland stated Jones failed to include any
       case notes explaining the reasons behind the authorization of SNAP benefits for Danita. The
       lack of a case note violated Guide section 01-04-03 and Manual section 01-04-00, which
       required the employee to record all actions taken on an application, including an explanation as
       to why an application for benefits had been accepted or denied. Jones admitted she approved
       benefits for Danita and failed to create a case note explaining the reason for the authorization.



                                                   -8-
¶ 55                                b. The Commission’s Finding
¶ 56       The Commission determined the Department proved Jones failed to make a case note
       regarding her involvement with Danita’s benefits.

¶ 57                          7. Charge 3(g)–Benefits for Frances Williams
¶ 58                                         a. The Evidence
¶ 59        In a review provided by Strickland to Spears, Strickland stated Jones failed to include any
       case notes explaining the reasons behind the authorization of SNAP and TANF benefits for
       Frances, a high school classmate. The lack of case notes violated Guide section 01-04-03 and
       Manual section 01-04-00, which required the employee to record all actions taken on an
       application, including an explanation as to why an application for benefits had been accepted
       or denied. Additionally, Strickland testified Jones failed to obtain supervisory approval prior to
       issuing the TANF transportation and childcare benefits, in violation of Manual sections
       21-05-02 and 21-05-01. Jones admitted she approved TANF transportation and childcare
       benefits for Frances. She did not recall obtaining supervisory authorization for those benefits.
       Jones also could not recall whether she made any case notes on Frances’ file due to the length
       of time that had elapsed.

¶ 60                                 b. The Commission’s Finding
¶ 61       The Commission found Jones failed to obtain supervisory approval for authorizing TANF
       childcare and transportation benefits for Frances in violation of Manual sections 21-05-01 and
       21-05-02.

¶ 62                                            8. Discharge
¶ 63                                          a. The Evidence
¶ 64       Barb Radke, the senior public service administrator over customer service for the
       Department and Jones’ supervisor, testified she was “appalled” at the charges levied against
       Jones. Because the charges alleged the misuse of State funds, Radke was concerned Jones’
       access to the child-support system at the Department could lead to similar abuse of State funds.
       Radke testified Jones had the ability to change payment obligations within the program, and
       such misconduct would not be easily discovered absent a case-by-case review. Also, because
       Jones held the highest paraprofessional title in the Department, she had free reign over the
       system. Accordingly, Radke felt discharge was appropriate given Jones’ position of public
       trust with confidential information.
¶ 65       Kathy Segobiano, an executive level II for the Department, testified she trained
       child-support specialists regarding the processing of payments. According to Segobiano,
       child-support specialists are trained in processing child-support payments. However, as Jones
       was assigned to process intergovernmental payments, her responsibilities would extend to
       transferring documents, not payments. Thus, although Jones would have the ability to create
       and send out payments, she would not have the training to do so. The extent of her authority
       would be to increase or decrease child-support balances when transferring documentation to
       out-of-state courts and agencies.




                                                   -9-
¶ 66                                   b. The Commission’s Finding
¶ 67       In considering whether discharge was the appropriate sanction, the Commission expressed
       concern that Jones (1) was discharged in 2012 for misconduct occurring in 2008, (2) had no
       prior discipline while at Human Services, and (3) did not authorize state benefits in her
       position with the Department. Despite those concerns, the Commission found discharge was
       appropriate because, regardless of the department with which she was associated, Jones was, at
       all relevant times, an employee of the State of Illinois. Though each violation alone was
       insufficient to warrant discharge, the pattern of violations, wherein Jones fraudulently
       provided benefits to her friends, warranted discharge. The Commission found the outcome
       might have been different had Jones been honest about her associations with her friends and
       family. Instead of showing a temporary lapse of judgment, the Commission determined her
       dishonesty demonstrated she was “an intelligent individual willing to manipulate the system in
       violation of the rules to benefit herself and her friends.” Thus, the Commission found “Jones’
       proven conduct amounts to a substantial shortcoming detrimental to the discipline and/or
       efficiency of the service and which sound public opinion recognizes as good cause for her
       discharge from her position at [the Department].”

¶ 68                          D. Administrative Review in the Circuit Court
¶ 69       In November 2012, Jones filed a complaint for administrative review in the Sangamon
       County circuit court. Therein, Jones asserted the Commission’s decision should be reversed as
       (1) contrary to law, (2) an abuse of discretion, (3) against the manifest weight of the evidence,
       and (4) improperly relying on written policies implemented after Jones’ alleged misconduct. In
       a supporting memorandum, Jones argued the evidence was insufficient to support the
       Commission’s finding of misconduct and, even if sufficient evidence existed, the
       Commission’s decision to uphold Jones’ discharge from the Department was arbitrary and
       unreasonable. In November 2013, the Department and members of the Commission filed a
       brief in support of the administrative decision.
¶ 70       In March 2014, the circuit court upheld the Commission’s finding of misconduct but found
       no cause for Jones’ discharge. Accordingly, the court remanded the case to the Commission for
       imposition of a sanction other than discharge. In July 2014, the Department filed an objection
       to the Commission reducing Jones’ sanction to a 90-day suspension. In September 2014, the
       court found the 90-day suspension was in conformity with the law and not an abuse of
       discretion and ordered the parties to immediately comply with the court’s order.
¶ 71       This appeal followed.

¶ 72                                          II. ANALYSIS
¶ 73       On appeal, the Department asserts the Commission properly discharged Jones. Jones
       cross-appeals, arguing (1) the Department’s claim should be barred by the doctrine of laches,
       (2) insufficient evidence existed to support the Commission’s findings of misconduct, and (3)
       the findings of misconduct were inadequate to support just cause to discharge her from
       employment. We begin by addressing Jones’ cross-appeal.




                                                  - 10 -
¶ 74                                         A. Laches Defense
¶ 75       Jones first argues the four-year gap between her alleged misconduct and her discharge
       prejudiced her ability to defend herself and therefore should be equitably estopped by the
       doctrine of laches. The Department, on the other hand, asserts the issue is forfeited because
       Jones failed to raise it during the administrative proceedings. See Gruwell v. Department of
       Financial & Professional Regulation, 406 Ill. App. 3d 283, 297, 943 N.E.2d 658, 671 (2010)
       (the failure to raise an issue during administrative proceedings results in procedural default).
¶ 76       In this case, Jones did not specifically file an affirmative defense asserting a laches
       defense, nor did she assert the entire proceeding should be barred under the doctrine of laches.
       To prove the equitable defense of laches, Jones would have the burden of showing (1) the
       Department demonstrated a lack of diligence in bringing the suit and (2) the Department’s
       delay prejudiced her. See Valdovinos v. Tomita, 394 Ill. App. 3d 14, 18, 914 N.E.2d 221, 226
       (2009).
¶ 77       Generally, it is not our function to consider a defense not asserted during the administrative
       proceedings. Jones’ failure to raise this issue during the administrative proceedings deprived
       the Department of the opportunity to gather and present evidence to potentially overcome this
       defense. If we were to consider Jones’ laches defense, we would then have to speculate
       regarding the Department’s response to the laches defense. Because Jones failed to specifically
       raise a laches defense before the Commission, we conclude she forfeited the issue.

¶ 78                             B. Violation of Human Services Policies
¶ 79       Jones next asserts insufficient evidence was presented to support the Commission’s finding
       that she violated any Human Services policies.
¶ 80       In reviewing the Commission’s decision, we engage in a two-step analysis. Ehlers v.
       Jackson County Sheriff’s Merit Comm’n, 183 Ill. 2d 83, 89, 697 N.E.2d 717, 720 (1998). First,
       we must determine whether the finding of misconduct was contrary to the manifest weight of
       the evidence. Id. If not, we then determine whether the facts supported the Commission’s
       finding that cause existed to terminate Jones’ employment. See id. at 89, 697 N.E.2d at 721.
       Thus, we turn to each of the charges upon which the Commission found misconduct. “A
       factual finding is against the manifest weight of the evidence when the opposite conclusion is
       clearly evident or the finding is arbitrary, unreasonable, or not based in evidence.” Samour,
       Inc. v. Board of Election Commissioners, 224 Ill. 2d 530, 544, 866 N.E.2d 137, 145 (2007).

¶ 81                                        1. Charges 1 and 2
¶ 82       Charges 1 and 2 were partially intertwined, and alleged Jones improperly authorized
       benefits for her friends and family, which she then utilized for her personal benefit. More
       specifically, these charges allege Jones engaged in the unauthorized use of another individual’s
       Link card.
¶ 83       The allegations arose in two different instances. First, the Department alleged Jones used
       Adrean’s Link card to purchase two cookie cakes that were subsequently served at a Human
       Services office party. An employee later discovered a receipt for the two large cookies in an
       employee-only area, and the receipt shows those cookies were paid for with Adrean’s Link
       card. Jones testified the time on the receipt of 11:55 a.m., minutes before the beginning of the
       party at noon, demonstrated the recovered receipt was not for the cookie cakes she purchased,


                                                   - 11 -
       because she could not have returned to the office in time for the party. Strickland, however,
       testified she recalled Jones arriving at the party approximately 15 or 20 minutes late with two
       cookies in hand. When Strickland later e-mailed Jones about the cookies, Jones replied she
       purchased them the evening before. Jones also provided differing stories regarding the
       cookies. Until reading the e-mail, she did not recall purchasing the cookies and thought
       perhaps Charlene had purchased them for her using a Link card.
¶ 84       Though no witness personally witnessed Jones purchasing the cookie cakes with Adrean’s
       Link card, the circumstantial evidence was substantial. The receipt reflected the purchase of
       the two large cookie cakes on the day of the party. Notably, no other employees brought cookie
       cakes to the party. Strickland specifically remembered Jones carrying in the cookies. Human
       Services’ records also demonstrate Adrean left an application for benefits with the office that
       day. Additionally, Jones had a relationship of some nature with Adrean. Though she testified
       the extent of their relationship consisted of him visiting her house on four occasions, a verified
       petition for an order of protection she filed against him classified him as an ex-boyfriend who
       resided in her home. Jones acknowledged making misrepresentations on her verified petition
       for the order of protection to increase her chances of success before the trial court.
¶ 85       From this evidence, the Commission could find Jones’ testimony regarding her
       relationship with Adrean incredible and reasonably infer Jones engaged in the unauthorized
       use of another’s Link card. This finding was not against the manifest weight of the evidence.
¶ 86       Jones asserts the poor memories of the investigators and the Commission’s finding that
       Strickland was overzealous kept the Department from proving its case. However, the
       memories of the investigators were often refreshed from their investigative notes. Also, the
       credibility of Strickland versus Jones was for the Commission to determine. See Maun v.
       Department of Professional Regulation, 299 Ill. App. 3d 388, 401, 701 N.E.2d 791, 801 (1998)
       (“It is for the hearing officer, as the trier of fact, to evaluate all evidence, judge the credibility
       of witnesses, resolve any conflicts in the evidence, and draw reasonable inferences and
       conclusions from the facts.”). Because Jones’ credibility was significantly impeached by her
       prior misrepresentations to another court, the Commission’s rejection of her testimony and
       acceptance of Strickland’s testimony was not against the manifest weight of the evidence.
¶ 87       Second, Jones allegedly admitted using a Link card Charlene provided her to buy a
       beverage. Both investigators from the Office of the Executive Inspector General testified they
       recalled Jones admitting she used a Link card Charlene provided her to purchase a beverage,
       and this recollection was independent from their investigative notes. Though Jones denied
       making this statement and her union steward believed the statement had been taken out of
       context, the Commission again considered the believability of the witnesses and the accuracy
       of their various notes. The Commission was also not required to believe Charlene’s testimony
       that she never provided Jones with a Link card. See id. Thus, the Commission’s finding of
       misconduct on this charge based on a violation of section V of the Handbook was not against
       the manifest weight of the evidence.

¶ 88                                      2. Charges 3 and 3(d)
¶ 89       In charge 3 and its subparts, Jones was charged with improperly authorizing benefits for
       various individuals. In all of these incidents, the Commission determined the amounts she
       authorized were not improper, but either (1) her act of authorizing payments for a friend or
       relative was improper or (2) she failed to make the required case notes. Jones asserts the

                                                    - 12 -
       Commission’s findings were not charged in charge 3 or its subparts, so the Commission erred
       in finding misconduct on those other grounds. Instead, those charges were contained in charges
       4, 5, and 6. However, Shawgo, who drafted the charges, clarified charges 4, 5, and 6 were
       redundant of charge 3. Moreover, the paperwork outlining the charges against Jones
       specifically listed the violations of the various guides and manuals related to conflicts of
       interest and the recording of case notes. The ALJ stated, “[c]harges 4, 5, and 6 do not
       specifically address the individuals who were authorized benefits in violation of [Human
       Services’] rules. In addition, these charges generally allege the same allegations covered by
       the previous three charges.” (Emphasis added.) This is consistent with the Commission
       entering its order with respect to charges 1, 2, and 3, but stating nothing as to charges 4, 5, and
       6.
¶ 90        As to charge 3, Jones does not specifically challenge the Commission’s finding of
       misconduct, which alleges she improperly authorized benefits for Jacqueline, a relative. On her
       emergency contacts, Jones listed Betty as her aunt. The Commission found incredible Jones’
       attempt to downplay her relationship with Betty. Accordingly, Jones violated the
       conflict-of-interest provision of section V of the Handbook when she provided benefits to
       Betty’s daughter, Jacqueline. Her failure to make a case note on the case acknowledging that
       relationship and explaining the reasoning behind the authorization of benefits also violated
       Manual section 01-04-00 and Guide section 01-04-03. The Commission’s finding of
       misconduct as to this charge was not against the manifest weight of the evidence.
¶ 91        Under charge 3(d), the Commission found Jones improperly authorized benefits for
       Jacqueline. This mimics charge 3. As Jacqueline was the daughter of the person she listed as
       her aunt, Jones had a conflict of interest that should have precluded her from authorizing any
       benefits on her behalf, particularly where she entered no case note outlining the connection.
       Thus, the Commission’s finding that she violated Manual section 01-04-00, Guide section
       01-04-03, and section V of the Manual was not against the manifest weight of the evidence.

¶ 92                                        3. Charge 3(a)
¶ 93       Charge 3(a) alleged Jones improperly authorized SNAP benefits for Antoinette, the
       daughter of her friend, Charlene. The Commission found Jones violated section V(3) of the
       Handbook because she acted under a conflict of interest without receiving clearance from her
       supervisor to do so. Though the Commission found the authorized amount was not proved
       improper, the fact that Jones authorized, or attempted to authorize, any payments for the
       daughter of her friend was a conflict of interest. Given Jones shared a close enough
       relationship to Charlene to include her on her emergency-contact form, the Commission’s
       finding of misconduct was not against the manifest weight of the evidence.

¶ 94                                        4. Charge 3(b)
¶ 95       Charge 3(b) alleged Jones improperly authorized SNAP benefits for Kiewann, Charlene’s
       daughter. As with Antoinette, the Commission determined Jones’ close relationship with
       Charlene prohibited Jones from authorizing benefits for Charlene’s family under section V of
       the Handbook. Jones also admitted working with Kiewann at Kohl’s prior to accepting a job
       with Human Services. Moreover, Jones admitted she did not have any case notes explaining
       her authorization of benefits in violation of Manual section 01-04-00 and Guide section
       01-04-03. Thus, the Commission’s finding of misconduct was not against the manifest weight

                                                   - 13 -
        of the evidence.

¶ 96                                        5. Charge 3(c)
¶ 97        Under charge 3(c), the Commission determined Jones failed to make the proper case notes
        when making SNAP benefit authorizations for Danita, in violation of Manual section 01-04-00
        and Guide section 01-04-03. Jones admitted she neglected to enter case notes for Danita; thus,
        the Commission’s finding was not against the manifest weight of the evidence.

¶ 98                                           6. Charge 3(g)
¶ 99        Under charge 3(g), the Commission found Jones improperly authorized numerous benefits
        for Frances Williams, including TANF transportation and child-care benefits, in violation of
        Manual sections 21-05-01 and 21-05-02. Jones did not challenge this finding before the circuit
        court or on appeal. Thus, it is deemed forfeited. See People ex rel. Ballard v. Niekamp, 2011 IL
        App (4th) 100796, ¶ 40, 961 N.E.2d 288 (issues not raised before the circuit court are deemed
        forfeited on appeal).
¶ 100       Having determined the Commission’s findings of misconduct were not against the
        manifest weight of the evidence, we next must determine whether cause existed to terminate
        Jones’ employment. Ehlers, 183 Ill. 2d at 89, 697 N.E.2d at 721.

¶ 101                C. The Commission’s Decision to Terminate Jones’ Employment
¶ 102       The Department asserts the Commission properly found termination was an appropriate
        sanction for Jones’ misconduct. Jones, on the other hand, asserts the circuit court correctly
        reversed and remanded the decision for the imposition of a lesser sanction, ultimately a 90-day
        suspension.
¶ 103       In determining whether cause existed to terminate employment, we define “cause” as
        “some substantial shortcoming which renders continuance in his office or employment in some
        way detrimental to the discipline and efficiency of the service and something which the law
        and a sound public opinion recognize as a good cause for his not longer occupying the place.”
        (Internal quotation marks omitted.) Id. On review, we will not overturn an agency’s finding of
        just cause unless that finding is arbitrary and unreasonable or unrelated to the requirements of
        the employee’s current position. Id.
¶ 104       Jones argues only a few of the charges were proved and only partially proved at that. While
        technically true, as noted above, the Commission considered charges 4, 5, and 6 as redundant
        to charge 3 and therefore incorporated them under charge 3. According to Jones, the violations
        also constituted minor infractions not rising to the level of termination. In particular, Jones
        points out that, even after these violations occurred, she remained with Human Services for
        nearly two more years before transferring to the Department, where she received no discipline.
¶ 105       Although the Commission noted Jones’ lack of disciplinary history at the department in
        deliberating on whether termination was the appropriate sanction, ultimately, the Commission
        found it to be the correct course of action. In issuing his written findings, the ALJ noted,
                “Maybe if Jones was more forthcoming about her involvement with a Link card(s) and
                more honest about her relationship with Charlene Poindexter and Betty Bridges, lesser
                discipline would be warranted, i.e., Jones’ conduct genuinely amounted to a
                momentary, yet understandable, lapse in judgment involving a Link card(s) on top of

                                                   - 14 -
                simple neglect in making case notes. Instead, the evidence adduced at hearing revealed
                an intelligent individual willing to manipulate a system in violation of the rules to
                benefit herself and her friends. For these reasons, Jones’ proven conduct amounts to a
                substantial shortcoming detrimental to the discipline and/or efficiency of the service
                and which sound public opinion recognizes as good case for her discharge from her
                position at [the Department].”
        Moreover, the ALJ reasoned, Jones was a state employee, irrespective of whether she worked
        for the Department or Human Services. Thus, if discharge from Human Services would have
        been appropriate, discharge from the Department for actions occurring while Jones worked at
        Human Services was also appropriate.
¶ 106       Jones asserts her current position with the Department differed greatly from her position
        with Human Services because she was not able to authorize benefits with the Department.
        Rather, she simply reported child-court orders to intergovernmental jurisdictions. Jones’
        supervisor, Radke, disagreed, noting Jones had the ability to transfer funds, just not the
        authority. Moreover, according to Segobiano, who provided training for the Department, Jones
        had the ability to easily change orders and mark certain orders paid.
¶ 107       In light of the Commission’s credibility determinations, specifically its finding of Jones’
        willingness “to manipulate a system in violation of the rules to benefit herself and her friends,”
        we conclude the Commission’s decision that discharge was an appropriate sanction was not
        arbitrary or unreasonable. Moreover, Jones’s willingness to violate departmental policies
        could easily transfer to her current position and, as Radke noted, remain undetected. Thus, we
        conclude the Commission’s finding was not arbitrary and unreasonable or unrelated to the
        requirements of the service. We therefore (1) reverse the circuit court’s order remanding the
        case back to the Commission for imposition of a lesser sanction, (2) vacate the Commission’s
        subsequent 90-day suspension sanction, and (3) reinstate the Commission’s decision to
        terminate Jones’ employment.

¶ 108                                    III. CONCLUSION
¶ 109     For the foregoing reasons, we reverse the circuit court’s judgment in part and reinstate the
        Commission’s original order discharging Jones.

¶ 110      Circuit court judgment affirmed in part and reversed in part.
¶ 111      The Commission’s initial order is reinstated.




                                                    - 15 -